[Cite as State v. Boyd, 2020-Ohio-5181.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                            No. 109052
                 v.                              :

CARDELL BOYD,                                    :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 5, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-19-636070-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon Piteo, Assistant Prosecuting
                 Attorney, for appellee.

                 Joseph V. Pagano, for appellant.


MARY J. BOYLE, P.J.:

                   Defendant-appellant, Cardell Boyd, appeals his sentence. He raises

two assignments of error for our review:

        1. Appellant’s sentence is contrary to law because the record does not
        support the individual sentences or the imposition of consecutive
        sentences.
      2. The trial court erred by failing to merge all allied offenses of similar
      import and by imposing separate sentences for allied offenses which
      violated appellant’s state and federal rights to due process and
      protections against double jeopardy.

               Finding no merit to his assignments of error, we affirm the trial

court’s judgment.

I.   Procedural History and Factual Background

               The charges in this case arose from Boyd’s back-to-back attempts to

kill his wife. Because each attempt caused her serious injury but failed to kill her, he

continued to try different methods. On January 1, 2019, Boyd thought he found

evidence that his wife had been unfaithful to him. Boyd and his wife argued, he

followed her to their kitchen, and he repeatedly stabbed her in the back with a

butcher knife. He then turned on the gas from their stove, pushed her to the ground,

held the knife to her throat, and choked her while shouting that he was going to kill

her. Boyd’s wife faked unconsciousness, and Boyd went to retrieve a can of gasoline

from their garage. When he left, his wife stood up and opened the living room

window. Boyd sprayed gasoline on her through the window and then went inside

the house. Boyd’s wife “dove” through the window, ran to the neighbors’ house, and

knocked on their door. Boyd caught her by the neck at the neighbors’ door,

“dragged” her back toward their house, and poured the rest of the gasoline on her

head. He then tried to set her on fire with a lighter. Before Boyd could get the lighter

to ignite, the neighbors approached with a firearm, and Boyd fled to his wife’s car.

While Boyd’s wife tried to catch her breath near a tree in their front yard, Boyd

accelerated the car toward her. She ran behind the tree, and Boyd crashed the car
into the tree. Boyd left the scene in a different vehicle, and the neighbors called 911.

EMS took Boyd’s wife to the hospital, where she was treated for a collapsed lung,

four stab wounds to her lower spine, ingestion of gasoline, gasoline in her lungs,

abrasions to her ankles, and bruises on her upper left chest and arm. At the time of

the offenses, Boyd was serving community control sanctions for a charge of domestic

violence against his wife. Garfield Hts. v. Boyd, Garfield Hts. M.C. No. CRB

1802387 (Nov. 19, 2018).

               In May 2019, Boyd pleaded guilty to six counts: felonious assault in

violation of R.C. 2903.11(A)(2), a second-degree felony, with the knife as the deadly

weapon; felonious assault in violation of R.C. 2903.11(A)(2), a second-degree felony,

with the motor vehicle as the deadly weapon; domestic violence in violation of

R.C. 2919.25(A), a third-degree felony; abduction in violation of R.C. 2905.02(A)(2),

a   third-degree    felony;   attempted     aggravated     arson    in   violation   of

R.C. 2909.02(A)(2), a third-degree felony; and aggravated menacing in violation of

R.C. 2903.21(A), a first-degree misdemeanor. The parties agreed that Boyd would

have no contact with his wife. The trial court referred Boyd for a presentence

investigation and mitigation of penalty report.

               At the sentencing hearing in June 2019, the trial court heard from

Boyd’s wife, Boyd’s daughter from another relationship, one of Boyd’s friends, and

Boyd. Boyd’s wife said that this incident was the third time Boyd had physically

abused her, and she had obtained a protection order against him in 2018 from the

Garfield Heights Municipal Court. She thought the January violence occurred
because Boyd discovered that she had filed for divorce. She described his attacks

from January 1, 2019, and told the trial court that she is still in a lot of pain. She

expressed fear of what Boyd may do to her in the future and “beg[ed]” the trial court

to “lock him up so he can’t do this to [her] again.” She did not seek any form of

restitution for her medical expenses. Boyd’s daughter described Boyd as a caring,

supportive, and good man. She explained that Boyd had family support, and she

asked that he be allowed to come home. Boyd’s friend said that Boyd was a hard

worker, loving, and very involved in his community and church. Boyd apologized to

his family.

               The trial court heard from each counsel, respectively. The state

outlined Boyd’s criminal history, acknowledged that Boyd did not serve prison time

for any of his prior offenses, and asked the trial court to impose the maximum,

consecutive prison sentence. The state also recounted the details of Boyd’s conduct

on January 1, 2019. The state started to tell the trial court about other women who

came forward with allegations that Boyd had abused them, but Boyd’s counsel

objected, and the trial court instructed the state to focus on the events of this case.

The state submitted photos of the knife, damaged vehicle, damaged tree, gasoline

can, skid marks in the front yard, blood and scattered items on the kitchen floor, and

injuries on his wife’s back. The trial court admitted the photos over Boyd’s objection.

Boyd’s counsel did not challenge any part of the state’s recitation of the events.

               The trial court also heard arguments regarding which counts were

allied offenses of similar import.     The trial court recognized that the parties
stipulated that the domestic violence count merged with one of the felonious assault

counts. The trial court then found that the two counts of felonious assault, the

abduction count, and the count for attempted aggravated arson were each separate

offenses with a separate animus, and not allied offenses of similar import.

              After indicating that it had considered the presentence investigation

report, both parties’ sentencing memoranda, the attorneys’ statements, Boyd’s

wife’s statement, statements made on Boyd’s behalf, and sentencing laws, the trial

court sentenced Boyd to prison for a total of 17 years as follows: seven years for

felonious assault with a knife, three years for felonious assault with a vehicle, two

years for abduction, seven years for attempted aggravated arson, and 178 days for

aggravated menacing. The trial court imposed no sentence for domestic violence,

explaining that it merged with felonious assault with a knife. The trial court ordered

that the sentences for both felonious assault counts and attempted aggravated arson

run consecutively to one another, and the sentences for abduction and aggravated

menacing run concurrently with the sentence for felonious assault with a knife.

              Further, the trial court declared Boyd to be an arson offender and

informed him of the accompanying registration requirements and the consequences

he would face if he violated them. The trial court told Boyd that he faced a

mandatory three years of postrelease control when he was released from prison,

advised him of the consequences if he were to violate postrelease control, and

ordered that he pay $501.04 in court costs but said that the costs may be satisfied

through community service. The trial court imposed no fines or restitution and
granted Boyd 178 days of jail-time credit. The trial court informed Boyd of his right

to appeal and told him it would appoint counsel for him.

               In September 2019, over two months after the sentencing entry, Boyd

filed a motion for leave to file a delayed appeal of the trial court’s sentencing entry.

This court granted his motion and assigned him counsel.

II. Lawfulness of Sentence

               In his first assignment of error, Boyd argues that his sentence is

contrary to law because the record does not support the length of his individual

sentences or the imposition of consecutive sentences.

      A. Individual Sentences

               Boyd first argues that the record does not show that the trial court

properly considered R.C. 2929.11 and 2929.12 when it sentenced Boyd for felonious

assault with a knife and attempted aggravated arson. He contends that the trial

court did not explain why a seven-year prison term for each count was necessary to

protect the public and punish Boyd without imposing unnecessary burdens on

government resources. He maintains that the trial court did not “go through the

sentencing factors” of R.C. 2929.12(C), and that those factors weigh in favor of a

shorter sentence. He argues that there are substantial grounds to mitigate his

conduct because he suffered from depression, loved his wife, had never been to

prison, and was “reasonable, presentable, and cooperative.”

               “An appellate court must conduct a meaningful review of the trial

court’s sentencing decision.” State v. McHugh, 8th Dist. Cuyahoga No. 108372,
2020-Ohio-1024, ¶ 11. For felony sentences, an “appellate court’s standard for

review   is   not   whether    the   sentencing   court    abused    its   discretion.”

R.C. 2953.08(G)(2). Instead, R.C. 2953.08(G)(2) provides that appellate courts

“may increase, reduce, or otherwise modify a sentence * * * or may vacate the

sentence and remand the matter to the sentencing court for resentencing” if the

reviewing court “clearly and convincingly” finds that (a) “the record does not

support the sentencing court’s findings under [R.C. 2929.14(C)(4)],” or that (b) “the

sentence is otherwise contrary to law.” The Ohio Supreme Court has further

explained:

      We note that some sentences do not require the findings that
      R.C. 2953.08(G) specifically addresses. Nevertheless, it is fully
      consistent for appellate courts to review those sentences that are
      imposed solely after consideration of the factors in R.C. 2929.11 and
      2929.12 under a standard that is equally deferential to the sentencing
      court. That is, an appellate court may vacate or modify any sentence
      that is not clearly and convincingly contrary to law only if the appellate
      court finds by clear and convincing evidence that the record does not
      support the sentence.

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 23.

              When sentencing a defendant, the court must consider the purposes

and principles of felony sentencing set forth in R.C. 2929.11 and the seriousness and

recidivism factors in R.C. 2929.12. State v. Hodges, 8th Dist. Cuyahoga No. 99511,

2013-Ohio-5025, ¶ 7.

              R.C. 2929.11(A) states that when sentencing an offender for a felony,

the trial court shall be guided by the overriding purposes of felony sentencing, which

are (1) “to protect the public from future crime by the offender and others,” (2) “to
punish the offender,” and (3) “to promote the effective rehabilitation of the offender

using the minimum sanctions that the court determines accomplish those purposes

without imposing an unnecessary burden on state or local government resources.”

To achieve these purposes, “the sentencing court shall consider the need for

incapacitating the offender, deterring the offender and others from future crime,

rehabilitating the offender, and making restitution to the victim of the offense, the

public, or both.” Id.

               R.C. 2929.11(B) requires trial courts to impose sentences that “shall

be reasonably calculated to achieve the three overriding purposes of felony

sentencing[.]” The sentences must also be “commensurate with and not demeaning

to the seriousness of the offender’s conduct and its impact upon the victim” and be

“consistent with sentences imposed for similar crimes committed by similar

offenders.”

               R.C. 2929.12 sets forth a nonexhaustive list of factors that the court

must consider in relation to the seriousness of the underlying crime and likelihood

of recidivism, including “(1) the physical, psychological, and economic harm

suffered by the victim, (2) the defendant’s prior criminal record, (3) whether the

defendant shows any remorse, and (4) any other relevant factors.”            State v.

Kronenberg, 8th Dist. Cuyahoga No. 101403, 2015-Ohio-1020, ¶ 26, citing

R.C. 2929.12(B) and (D). The trial court must also consider factors tending to show

that the “offender’s conduct is less serious than conduct normally constituting the

offense,” including:
      (1) The victim induced or facilitated the offense.

      (2) In committing the offense, the offender acted under strong
      provocation.

      (3) In committing the offense, the offender did not cause or expect to
      cause physical harm to any person or property.

      (4) There are substantial grounds to mitigate the offender’s conduct,
      although the grounds are not enough to constitute a defense.

R.C. 2929.12(C).

               Trial courts do not need to make factual findings on the record

pursuant to R.C. 2929.11 or 2929.12 before imposing a sentence within the statutory

range of an offense, as long as the trial court “considers” the statutory factors. State

v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, paragraphs one and

two of the syllabus; McHugh, 8th Dist. Cuyahoga No. 108372, 2020-Ohio-1024, at

¶ 17; State v. Cooke, 8th Dist. Cuyahoga No. 108824, 2020-Ohio-2725, ¶ 55-60.

“Consideration of the factors is presumed unless the defendant affirmatively shows

otherwise.” State v. Seith, 8th Dist. Cuyahoga No. 104510, 2016-Ohio-8302, ¶ 12.

“This court has consistently recognized that a trial court’s statement in the journal

entry that it considered the required statutory factors, without more, is sufficient to

fulfill its obligations under the sentencing statutes.” Kronenberg at ¶ 27.

               To support his argument that the trial court needed to make “separate

and distinct findings” pursuant to R.C. 2929.11 and 2929.12, Boyd cites to State v.

Moore, 2014-Ohio-5135, 24 N.E.3d 1197, ¶ 21 (8th Dist.), and State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-4177, 16 N.E.2d 659, ¶ 29. However, these cases explain

that trial courts must make specific findings when imposing consecutive sentences
pursuant to R.C. 2929.14(C)(4) — not when considering the purposes and principles

of felony sentencing in R.C. 2929.11 and the seriousness and recidivism factors in

R.C. 2929.12.

                Although the trial court had to consider R.C. 2929.11 and 2929.12

when sentencing Boyd, it did not need to make findings on the record when it chose

to impose seven years each for felonious assault with a knife and attempted

aggravated arson, which was within the statutory range and one year short of the

maximum sentence for each offense. The trial court said at the sentencing hearing

that it considered all the information that was before it, including “the sentencing

laws of R.C. Chapter 2929.” It also stated in the sentencing entry that it considered

all required factors of the law and that prison is consistent with the purpose of

R.C. 2929.11.

                The trial court also explicitly considered the factors set forth in

R.C. 2929.12(C) during the sentencing hearing. The trial court explained that

despite the mitigating factors, Boyd’s conduct still needed to be punished:

      I do believe that any one of us in this room, even those who support
      [Boyd’s wife], can understand why a person loses control, gets triggered
      to just violate their basic instinct towards decency. I do think all of us
      can understand that. Of course, when that does happen, an appropriate
      punishment still has to be given.

      ***

      And by the way, I acknowledge and I accept as true all of the good things
      said about you by your friend and your daughter. I would just counter
      what they said by saying, and don’t get me wrong here, you’re not, you
      haven’t been convicted here of killing a person, but even a murderer
      can be a good person. They do need though to be punished for the
      crime they committed. And here once again I have to say I’m not calling
      you a murderer, but I do believe you need to be punished for the highly
      unusual and highly personal nature of the violence you committed.

The trial court also acknowledged that Boyd had been reasonable, presentable,

courteous, and cooperative in court but observed that Boyd’s conduct was “of the

sort that [the trial court had] rarely seen in this position.”

               Although the trial court may not have stated all its findings relating to

the factors in R.C. 2929.11 and 2929.12, we find by our own review that the record

clearly and convincingly supports the individual sentences for felonious assault with

a knife and attempted aggravated arson. Boyd first tried to kill his wife by repeatedly

stabbing her with a butcher knife, causing her to suffer a collapsed lung and four

stab wounds to her lower spine. When she managed to escape to the neighbors’

house, he dragged her by her neck and poured a can of gasoline on her. Boyd then

took out a lighter and tried to set his wife on fire. Boyd’s attempted arson caused his

wife to ingest gasoline and gasoline to infiltrate her lungs. Boyd’s attempts to kill

his wife also caused her to suffer abrasions to her ankles and bruises to her chest

and arm. If the neighbors had not intervened, Boyd’s wife would likely be dead.

Boyd’s wife fears Boyd and what he would do to her if he were not sent to prison.

Boyd was already serving community control sanctions for a conviction of domestic

violence against her when he committed these offenses on January 1, and his

extensive criminal history includes offenses of rape, sexual battery, and aggravated

menacing. Regardless of Boyd’s depression, his professed love for his wife, and how

reasonable, presentable, and cooperative he was, he committed violent acts against
his wife while trying to kill her, causing her to suffer serious physical and emotional

harm.

               Accordingly, we do not clearly and convincingly find that Boyd’s

individual sentences for felonious assault with a knife and attempted aggravated

arson are contrary to law.

        B. Consecutive Sentences

               Boyd also argues that the trial court’s imposition of consecutive

sentences for both counts of felonious assault and attempted aggravated arson was

contrary to law because the record does not support the trial court’s findings

pursuant to R.C. 2929.14(C)(4). He maintains that the trial court did not adequately

explain why it was imposing consecutive sentences. He contends that mitigating

factors, including his age, that he had never been to prison before, that his conduct

was triggered by his wife’s infidelity, and that he had an unmedicated depressive

disorder, should have precluded the imposition of consecutive sentences. He also

argues that his aggregate sentence of 17 years is contrary to law because R.C. 2929.11

and 2929.12 do not support it.

               As the Ohio Supreme Court has explained, when reviewing

consecutive sentences, “R.C. 2953.08(G)(2)(a) directs the appellate court ‘to review

the record, including the findings underlying the sentence’ and to modify or vacate

the sentence ‘if it clearly and convincingly finds * * * [t]hat the record does not

support the sentencing court’s findings under’” R.C. 2929.14(C)(4).           Bonnell,
140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, at ¶ 28, quoting R.C.

2953.08(G)(2)(a).

               A defendant can challenge consecutive sentences on appeal in two

ways. First, the defendant can argue that consecutive sentences are contrary to law

because the court failed to make the necessary findings required by R.C.

2929.14(C)(4). See R.C. 2953.08(G)(2)(b); State v. Nia, 2014-Ohio-2527, 15 N.E.3d

892, ¶ 16 (8th Dist.). Second, the defendant can argue that the record does not

support the court’s findings made pursuant to R.C. 2929.14(C)(4).           See R.C.

2953.08(G)(2)(a); Nia at ¶ 16. Boyd raises the second argument on appeal.

               “In Ohio, sentences are presumed to run concurrent to one another

unless the trial court makes the required findings under R.C. 2929.14(C)(4).” State

v. Gohagan, 8th Dist. Cuyahoga No. 107948, 2019-Ohio-4070, ¶ 28. Trial courts

must therefore engage in the three-tier analysis of R.C. 2929.14(C)(4) before

imposing consecutive sentences.       Id.   First, the trial court must find that

“consecutive sentences are necessary to protect the public from future crime or to

punish the offender.” Second, the trial court must find that “[consecutive] sentences

[are] not disproportionate to the seriousness of the [offender’s] conduct and to the

danger the offender poses to the public.” Id. Third, the trial court must find that at

least one of the following applies:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under post-release control for a prior offense.
      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the
      courses of conduct adequately reflects the seriousness of the offender’s
      conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.

Id.

               The failure to make the above findings renders the imposition of

consecutive sentences contrary to law. Gohagan at ¶ 29. R.C. 2929.14(C)(4) directs

that for each step of this analysis, the trial court must “find” the relevant sentencing

factors before imposing consecutive sentences. R.C. 2929.14(C)(4). Trial courts,

however, do not need to recite the statutory language word for word. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, at ¶ 29. “[A]s long as the reviewing

court can discern that the trial court engaged in the correct analysis and can

determine that the record contains evidence to support the findings, consecutive

sentences should be upheld.” Id.

               Boyd relies on State v. Metz, 2019-Ohio-4054, 146 N.E.3d 1190, ¶ 97

(8th Dist.), for the proposition that the trial court must explain its reasons for

imposing consecutive sentences. To the contrary, in Metz we explained that a

reviewing court must determine whether the record clearly and convincingly

supports the consecutive sentences. Id. at ¶ 97, 110. A trial court “has no obligation

to state reasons to support its findings,” but the necessary findings “must be found

in the record and [] incorporated into the sentencing entry.” Bonnell at ¶ 37.
              Here, the trial court ordered Boyd’s sentences for felonious assault

with a knife, felonious assault with a vehicle, and attempted aggravated arson to run

consecutively to one another. At the sentencing hearing, the trial court explicitly

found that (1) consecutive sentences are necessary to protect the public from future

crime and to adequately punish Boyd, (2) consecutive sentences are not

disproportionate to the seriousness of his conduct and to the danger he poses to the

public, and (3) Boyd committed his crimes while on probation for domestic violence

through the Garfield Heights Municipal Court. The trial court then explained its

findings “in laymen’s terms”:

      You snapped, you stabbed your wife, and you deserve I think by law to
      be punished for that. And I’ve imposed a sentence for that. But then
      to call the rest of what you did vicious is to gloss over the degradation
      that you exhibited to the rest of the event. And again, I agree with
      [defense counsel], it’s undebatable, this is one event, generally
      speaking, but there were several points where you could have stopped,
      where you could have regained control, and acted with human kindness
      towards a woman that you supposedly love. But you didn’t. Instead,
      you tried to run over her with a car. And after that you tried, most
      violently, to set her on fire. So I don’t think that a single sentence, even
      if you were given, for example, the maximum of eight years on one of
      the felony two’s and everything else was run concurrent, I don’t think a
      single sentence would adequately reflect the conduct at issue here.

Accordingly, the trial court made the requisite R.C. 2929.14(C)(4) findings and did

not need to do anything more to explain its findings (although it did).

              We also find that the record clearly and convincingly supports the

trial court’s findings pursuant to R.C. 2929.14(C)(4). In support of his argument to

the contrary, Boyd points to Moore, 2014-Ohio-5135, 24 N.E.3d 1197, at ¶ 33, 40, in

which this court found that the record did not support the trial court’s imposition of
consecutive sentences. Moore is distinguishable because we relied heavily on the

disparity between the defendant’s sentence and that of his codefendant — facts that

do not exist here. The record reflects that Boyd caused his wife serious physical

harm and that she fears what he may do to her in the future. Even after Boyd’s wife

survived his attempts to kill her with a knife and set her on fire, Boyd still attempted

to kill her by running over her with a car. Boyd’s mitigation of penalty report shows

that he has an extensive criminal history, including rape, sexual battery, burglary,

domestic violence, aggravated menacing, drug trafficking, drug possession, and

theft. Boyd was also on probation for domestic violence against his wife at the time

he committed the offenses in this case. The record clearly and convincingly supports

the trial court’s finding that consecutive service is necessary to protect the public

from future crime and to punish Boyd, and consecutive sentences are proportionate

to the seriousness of his conduct and to the danger he poses to the public. Boyd’s

mitigation arguments do not show that the record does not support the trial court’s

findings to impose consecutive sentences.

               For the same reasons that we find the record clearly and convincingly

supports Boyd’s individual and consecutive sentences, we find that the record

supports Boyd’s aggregate sentence of seventeen years. Boyd caused his wife serious

physical harm and tried to kill her in multiple, distinct ways. The trial court

considered the purposes and principles of felony sentencing in R.C. 2929.11 and the

seriousness and recidivism factors in R.C. 2929.12, and the record supports the
imposition of consecutive sentences. We do not clearly and convincingly find that

Boyd’s sentence is unlawful.

              Accordingly, we overrule Boyd’s first assignment of error.

III. Allied Offenses

              In his second and final assignment of error, Boyd argues that the trial

court violated Boyd’s due process rights and protections against double jeopardy by

imposing separate sentences for both counts of felonious assault and abduction,

which he claims are allied offenses of similar import. He maintains that these counts

arose from a single animus in a continuous course of events against a single victim.

              The Double Jeopardy Clauses of the Fifth Amendment to the United

States Constitution, and the Ohio Constitution, Article I, Section 10, protect a

defendant against a second prosecution for the same offense after acquittal, a second

prosecution for the same offense after conviction, and multiple punishments for the

same offense. North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 23 L.Ed.2d

656 (1969); State v. Martello, 97 Ohio St.3d 398, 2002-Ohio-6661, 780 N.E.2d 250,

¶ 7. But the Double Jeopardy Clause “does no more than prevent the sentencing

court from prescribing greater punishment than the legislature intended.” Missouri

v. Hunter, 459 U.S. 359, 366, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983). Thus, the

dispositive issue is “whether the General Assembly intended to permit multiple

punishments for the offenses at issue.” State v. Childs, 88 Ohio St.3d 558, 561, 728

N.E.2d 379 (2000).
               In Ohio, this constitutional protection is codified in R.C. 2941.25.

State v. Cabrales, 118 Ohio St.3d 54, 2008-Ohio-1625, 886 N.E.2d 181, ¶ 23.

“Merger is ‘the penal philosophy that a major crime often includes as inherent

therein the component elements of other crimes and that these component

elements, in legal effect, are merged in the major crime.’” Id. at ¶ 23, fn. 3, quoting

Maumee v. Geiger, 45 Ohio St.2d 238, 244, 344 N.E.2d 133 (1976).

               Pursuant to R.C. 2941.25(A), “[w]here the same conduct by defendant

can be construed to constitute two or more allied offenses of similar import, the

indictment or information may contain counts for all such offenses, but the

defendant may be convicted of only one.” However,

      [w]here the defendant’s conduct constitutes two or more offenses of
      dissimilar import, or where his conduct results in two or more offenses
      of the same or similar kind committed separately or with a separate
      animus as to each, the indictment or information may contain counts
      for all such offenses, and the defendant may be convicted of all of them.

R.C. 2941.25(B).

               “At its heart, the allied-offense analysis is dependent upon the facts of

a case because R.C. 2941.25 focuses on the defendant’s conduct.” State v. Ruff, 143

Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 26. In Ruff, the Ohio Supreme

Court held that if a defendant’s conduct supports multiple offenses, the defendant

can be convicted of all of the offenses if any one of the following is true: (1) the

conduct constitutes offenses of dissimilar import or significance, (2) the conduct

shows the offenses were committed separately, or (3) the conduct shows the offenses
were committed with separate animus or motivation. Id. at paragraph three of the

syllabus, citing R.C. 2941.25(B).

               Two or more offenses are of dissimilar import within the meaning of

R.C. 2941.25(B) “when the defendant’s conduct constitutes offenses involving

separate victims or if the harm that results from each offense is separate and

identifiable.” Ruff at paragraph two of the syllabus.

               When determining whether two offenses are allied offenses of similar

import, we apply a de novo standard of review. State v. Williams, 134 Ohio St.3d

482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶ 28.

               Boyd was charged with two counts of felonious assault in violation of

R.C. 2903.11(A)(2). This provision states that no person shall knowingly “[c]ause or

attempt to cause physical harm to another or to another’s unborn by means of a

deadly weapon or dangerous ordnance.” The deadly weapon for the first count was

a knife, while the deadly weapon for the second count was a motor vehicle.

               Boyd was also charged with abduction under R.C. 2905.02(A)(2),

which provides that “[n]o person, without privilege to do so, shall knowingly * * *

[b]y force or threat, restrain the liberty of another person under circumstances that

create a risk of physical harm to the victim or place the other person in fear[.]”

               Under Ruff, we must consider these offenses in the context of Boyd’s

conduct to determine (1) if the offenses were dissimilar in import or significance; (2)

if the offenses were committed separately, or (3) if the offenses were committed with

a separate animus or motivation. If any of these three factors apply to Boyd’s
conduct, the offenses are not subject to merger pursuant to R.C. 2941.25. Ruff, 143

Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, at ¶ 25.

               Offenses that occur “close in time and proximity” can still “involve

separate conduct for purposes of an allied offense analysis.” State v. Black, 2016-

Ohio-383, 58 N.E.3d 561, ¶ 27 (8th Dist.), discretionary appeal not allowed, State

v. Black, 145 Ohio St.3d 1461, 2016-Ohio-2807, 49 N.E.3d 322. In Black, the

defendant committed the first offense when he punched the victim in her bedroom,

and after a break in the violence when the victim tried to escape through an upstairs

window, the defendant committed the second offense by pushing the victim off of

the roof. Id. at ¶ 28. Even though the defendant committed the acts close in time

and proximity to one another and against the same victim, this court affirmed the

trial court’s holding that the offenses were not allied. Id. at ¶ 29; see also State v.

Jenkins, 8th Dist. Cuyahoga No. 105881, 2018-Ohio-2397, ¶ 66 (defendant’s offense

of placing a loaded firearm in his vehicle was separate from the offense of firing the

firearm while driving his vehicle, and the offenses did not merge).

               Here, even though Boyd’s acts of felonious assault and abduction

arose close in time and proximity to one another and were against the same victim,

and even if those counts arose from a single animus to try to kill his wife, the offenses

were each committed separately. After each attempt failed to kill his wife, Boyd tried

to kill her in a different manner. Felonious assault with a knife was for Boyd’s

knowing attempt to physically his harm his wife by repeatedly stabbing her with a

knife while they were in their kitchen. Boyd’s wife faked unconsciousness and
managed to escape to the neighbor’s house. Boyd then knowingly used force to

restrain his wife by pulling her by her neck back to their house, and this distinct

conduct underlies the abduction count. After Boyd tried to set his wife on fire and

the neighbors intervened, his wife thought she was safe and rested by a tree. But

Boyd reinitiated the violence by attempting to physically harm his wife by running

her over with a car in the front yard, leading to the separate count of felonious

assault with a vehicle. Boyd made three distinct decisions: first, to stab his wife with

a knife; second, to drag her by her neck away from the neighbors’ house; and third,

to try to hit her with a car in the front yard. Boyd’s separate acts support the

conclusion that the two felonious assault and abduction offenses are not allied

offenses of similar import.

               Accordingly, we overrule Boyd’s second and final assignment of error.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.             The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
MARY EILEEN KILBANE, J., CONCUR